Citation Nr: 0706161	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  97-29 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to extension of a temporary total disability 
rating for surgery in October 1994 on the third toe of the 
right foot beyond April 30, 1995. 

2.  Entitlement to an evaluation in excess of 30 percent for 
post-operative residuals of a callus under the third 
metatarsal head of the right foot, with fusion of the 
metatarsal and with hammertoe. 


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active air service from May 1981 to May 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied entitlement to extension of a 
temporary total rating for treatment of a service-connected 
condition, and denied an increased rating for a painful 
callus under the prominent third metatarsal head of the right 
foot, rated at 10 percent.

In an October 2001 rating decision, the RO increased the 
rating for a painful callus under the prominent third 
metatarsal head of the right foot to 30 percent, effective 
May 1995.

In July 2003, the Board remanded this case for notification 
and development action.  In July 2005, the appellant 
testified at a hearing before the undersigned Acting Veterans 
Law Judge in Washington, DC.  A transcript of that hearing is 
of record.  In October 2005, the Board again remanded the 
case for further development of the evidence.  The case was 
returned to the Board in October 2006.    

The issue of entitlement to an evaluation in excess of 30 
percent for post-operative residuals of a callus under the 
third metatarsal head of the right foot, with fusion of the 
metatarsal and with hammertoe, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Following surgery on October 11, 1994, for service-connected 
disability of the third toe of the right foot, the veteran 
did not experience severe postoperative residuals and such 
surgery did not necessitate convalescence beyond April 30, 
1995.  


CONCLUSION OF LAW

Extension of a temporary total evaluation beyond April 30, 
1995, for convalescence from surgery in October 1994 on the 
third toe of the right foot is not warranted. 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.30 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter sent to 
the appellant in August 2003 by the VA Appeals Management 
Center in Washington, DC (AMC) satisfied the statutory and 
regulatory duty to notify provisions.  There is no indication 
in the record that additional evidence material to the issue 
decided herein which is not part of the veteran's claims file 
is available.  Therefore, the Board finds that VA has met the 
duties to notify and to assist required by law as to the 
claim decided herein.

The adjudication of the appellant's claims on appeal was 
prior to the enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA notice provided to the veteran by 
the AMC was the kind of remedial notice which the United 
States Court of Appeals for Veterans Claims (Court) found in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to be 
permissible under the applicable statute and regulations.  In 
view of the fact that the appellant has had ample opportunity 
during the more than eleven years that his appeal has been 
pending to submit evidence and argument in support of his 
claim for extension of a temporary total rating, the timing 
of the VCAA notice provided to him was in no way prejudicial 
to him.    

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran, a further amended notice to the veteran would not 
provide a basis to grant this claim.  Moreover, the veteran 
has not made any showing or allegation that the content of 
the VCAA notice resulted in any prejudice to him.

The Board finds that any deficiency in the notice to the 
veteran or the timing of the notice is harmless error.  See 
Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court found 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case.)  

The Board finds that the RO has ultimately provided all 
notice required by § 5103(a).  Therefore, any failure to make 
a specific request in the VCAA letter is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

A temporary total disability rating will be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted for a period of one, 
two, or three months.  Awards are to commence on the day of 
hospital admission and continue for a period of one to three 
months from the first day of the month following hospital 
discharge or outpatient release.  38 C.F.R. § 4.30 (2006).

Entitlement to a temporary total convalescence rating is 
warranted if treatment of a service-connected disability 
results in: (1) surgery necessitating at least one month of 
post-operative convalescence; (2) surgery with severe post-
operative residuals such as incompletely healed surgical 
wounds, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight- bearing prohibited); 
or immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30 (2006).

The record in this case reveals that a rating decision in 
March 1994 granted entitlement to service connection for a 
painful callus under the head of the third metatarsal of the 
right foot and assigned a non-compensable (zero percent) 
disability evaluation.

The human foot consists of the tarsus, metatarsus, and 
phalanges and the tissues encompassing them.  The "tarsus" 
is the region of the articulation between the foot and the 
leg.  The "metatarsus" is the part of the foot between the 
tarsus and the toes, its skeleton being the five long bones 
(the metatarsals) extending from the tarsus to the phalanges.  
"Metatarsal" means pertaining to the metatarsus or a bone 
of the metatarsus.  "Phalanges" is the plural of phalanx.  
A "phalanx" is any of the bones of the fingers or toes.  
See Dorland's Illustrated Medical Dictionary (Dorland's) 648, 
1023, 1271, 1660 (28th ed., 1994).  

A hospital summary from a VA Medical Center (VAMC) shows that 
the appellant was admitted on October 10, 1994, for the 
purpose of surgery on his right foot.  He complained of 
progressive [presumably meaning increasing] pain of the third 
toe of his right foot.  On October 11, 1994, he underwent the 
surgical procedure of a right third metatarsal closing wedge 
dorsiflexing osteotomy.  "Osteotomy" means the surgical 
cutting of a bone.  See Dorland's at 1203.

The VAMC hospital summary stated as follows:

On 10/11/94, the patient underwent right third 
metatarsal closing wedge dorsiflexion osteotomy.  
Procedure was done under spinal anesthesia, he 
tolerated the procedure well, there was no estimated 
blood loss.  He was placed in a splint postoperatively.  
On postoperative day one he remained afebrile, he 
tolerated a regular diet, however, was in moderate 
discomfort and was slow to ambulate.  By postoperative 
day two, the patient was ambulating well with the use 
of crutches.  On 10/13/94, the patient is discharged, 
condition on discharge is improved, the patient 
tolerated right third metatarsal closing wedge 
dorsiflexion osteotomy well, his is ambulating with 
crutches.  His pain is well controlled with Vicodin.

The VAMC hospital summary stated the disposition as: 

Follow-up is in ten days.  Patient is to arrange 
follow-up appointment in Medford for stitch removal and 
a follow-up appointment in one month in Orthopedic 
Postoperative Clinic will be arranged with AP and 
lateral right foot films.  Postoperative AP and lateral 
right foot film will be taken at the time of discharge.  

The VAMC hospital summary stated that the appellant's 
functional status was as follows: 

Activities are as tolerated with the exception of heel 
weight bearing on right foot for four weeks.  The 
patient to continue using crutches for four weeks.  
 
In a statement received in November 1994, which was accepted 
as a claim of entitlement to a temporary total rating under 
the provisions of 38 C.F.R. § 4.30,
the appellant stated, inter alia, the following:

I wish to apply for a Tempory [sic] 100% (Para 30) for 
my Hospitalization of 10-10-94 to 10-13-94.  I will be 
unable to work for approximately four weeks.  Please 
see Hospital Summary of 10-10-94 to 10-13-94 
(functional status).  [Emphasis added.]

A rating decision in November 1994 granted entitlement to a 
temporary total disability rating for convalescence from the 
October 1994 right foot surgery until December 1, 1994.  

At a VA feet examination in early December 1994, the veteran 
complained of having multiple orthopedic problems, including 
pain in his right forefoot.  On physical examination, he 
could walk satisfactorily on the lateral border and heel of 
his right foot but he was not able to walk on the toes or the 
medial border of his right foot due to pain.  The examining 
VA physician noted that there was some redness of a surgical 
scar on the dorsum of the third metatarsal of the appellant's 
right foot, sensation was somewhat decreased in the right 
third toe, and a callus under the head of the right third toe 
metatarsal was still quite thick. The VA examiner reported, 
"The surgery appears to be healing satisfactorily, but the 
overall result remains uncertain.  Continuing pain at the 
present time is diagnosed as postoperative healing and 
surgical scarring."  The VA examiner reported the following 
prognosis:  "It is too early to be sure how much better his 
foot will be.  The surgery will probably be helpful, but 
there is some chance of continuing difficulty with the third 
metatarsal or with other metatarsals."      

The appellant was seen at a VA orthopedic clinic in December 
1994.  The treating VA physician noted that after the VA 
surgery in October 1994 the appellant developed a "pin tract 
infection" that responded to IV [intravenous] & PO [post-
operative] ABx [antibiotics] and that the appellant's right 
foot was exhibiting no signs of infection or drainage.  It 
was also noted that the appellant was wearing a "post-op 
hard-soled shoe" on his right foot and that he complained of 
pain at the surgical site.  On examination, the surgical 
incision was found to be well-healed; there was tenderness 
over the osteotomy site; and the appellant was "developing 
callus over 2, 4 MT [metatarsal] heads" [evidently meaning 
that the appellant was for some reason developing calluses on 
digits of his right foot other than the third digit].  The 
A/P [assessment and plan] for the appellant was that he was 
"unable to perform heavy duty work but is able to perform 
light duty", he had been disabled since the 10/11/94 
surgery, and he should continue to use his hard-soled shoe on 
his right foot and return to the clinic in early January 
1995.  

On the same day he was seen in the VA orthopedic clinic, 
after his clinic visit, the appellant filed a claim of 
entitlement to extension of the temporary total rating for 
convalescence.  

At a VA orthopedic clinic in early January 1995, the VA 
physician who evaluated the status of the appellant's right 
foot found that he was "disabled 10/11/94 till reevaluation 
in one month."

A rating decision in January 1995 extended the appellant's 
temporary total disability rating for convalescence from the 
October 1994 VA surgery on the third toe of his right foot 
until March 1, 1995.

In testimony at a personal hearing in August 1997 before a 
hearing officer at the RO and at the hearing in July 2005 
before the undersigned, the appellant testified that he had 
been unemployed during the period October 10, 1994, the date 
of his admission to the VAMC for right foot surgery through 
April 30, 1995, the last day of his entitlement to a 
temporary total rating for convalescence from the October 
1994 surgery.  His unemployment continued until he became 
employed by a national veterans' service organization as a 
representative of veterans before VA, a position from which 
he "retired with disability" for "all of my service-
connected disorders."  He also testified that in 1995 he 
applied to VA for vocational rehabilitation benefits and 
attended "classes" before being hired by the veterans' 
service organization.  In a statement received in October 
2006, the appellant stated that he started working for the 
national veterans' service organization in April 1996.  

It is noted that currently the appellant is service-connected 
for nine physical disabilities and a psychiatric disability 
and that there is no medical finding or medical opinion of 
record showing that he was unable to perform the duties of 
the last job he held prior to his VA right foot surgery in 
October 1994, which was a position as a sales representative, 
due to right foot symptomatology. 

At a VA orthopedic clinic in February 1995, the appellant 
complained of continuing pain of the third metatarsal of his 
right foot.  The treating VA physician reported in the clinic 
progress note that the appellant had minimal metatarsalgia 
[pain/tenderness] of the third toe of his right foot and that 
no infection and no callus were seen by him.  
"Metatarsalgia" is pain and tenderness in the metatarsal 
region.  See Dorland's at 1023.  The VA examiner also stated 
that the appellant had full range of "subtalar" motion but 
that such range of motion was painful to the appellant.  
"Subtalar" means inferior to the talus, as the subtalar 
joint, see Dorland's at 1598.  The Board understands this 
medical finding to mean that the appellant had some pain in 
the third toe of his right foot, the one for which he had the 
October 1994 surgery, on movement.  

A rating decision in February 1995 extended the appellant's 
temporary total disability rating for convalescence from the 
October 1994 VA surgery on the third toe of his right foot 
until April 1 (sic), 1995.  

At a VA orthopedic clinic in early April 1995, the veteran 
complained of stiffness and soreness of the third toe of his 
right foot.  On examination, the MTP [metatarsophalangeal] 
joint of the third toe of the appellant's right foot was 
tender on flexion.  Multiple MTP and PIP [proximal 
interphalangeal] joints of his right foot were found to be 
stiff, and the treating VA physician noted that the 
appellant's right foot "tends to claw."  The VA physician 
ordered a new full-length bilateral orthotics for the 
appellant, with the one for his right foot to have a steel 
shank and also referred the appellant to a VA social worker 
for arrangements to be made for fee-basis physical therapy 
twice a week for two weeks to be followed by a home exercise 
program.  Finally, the treating VA physician's plan for the 
appellant was for a follow-up visit to the VA orthopedic 
clinic in three months.  

At a VA examination in May 1995, the appellant complained of 
multiple orthopedic problems, including pain at the site of 
the October 1994 VA surgery on the third toe of his right 
foot and of pain and stiffness of that toe.  On examination, 
the surgical scar over the metatarsal of the third toe of the 
appellant's right foot, distally, was well-healed.  
Tenderness to palpation beneath that scar and mild callus 
formation over the head of the third metatarsal were noted.  
The VA examiner reported that the appellant had chronic and 
recurrent post-operative right foot pain.    

In a statement received in July 2005, the appellant's wife 
said that he "was not doing much standing and even less 
walking" until September 1995.

The appellant has contended that under the provisions of 
38 C.F.R. § 4.30 he is entitled to extension of temporary 
total disability rating for convalescence from the October 
1994 VA surgery on the third toe of his right foot through 
July 31, 1996.  The Board, however, does not agree or find on 
the facts of this case that the appellant is entitled to any 
extension of the temporary total rating in question beyond 
April 30, 1995. 

The question of whether an individual has a medical need for 
convalescence from a surgical procedure is always a question 
on which the only probative evidence is competent medical 
evidence.  Competent medical evidence means evidence provided 
by a person who is qualified by education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a)(1) (2006).  In the 
appellant's case, the question of whether he needed more than 
six full months (November 1994 through April 1995) to 
convalesce from minor surgery on one of his toes is likewise 
a question on which the only probative evidence is competent 
medical evidence and on which the veteran and his wife, as 
laypeople without medical training or expertise, are not 
qualified to provide a medical opinion which constitutes 
competent medical evidence.  See 38 C.F.R. § 3.159(a)(1)(2) 
(2006); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

It is not in dispute that for that part of the appeal period 
in this case after April 30, 1995, the appellant has had none 
of the severe post-operative residuals of surgery listed in 
38 C.F.R. § 4.30(a)(2)(3) (2006).

In written statements and in hearing testimony, the appellant 
has argued that because he has continued to have some 
symptomatology, at least subjective symptomatology, of his 
service-connected post-operative disability of the third toe 
of his right foot he must, therefore, be entitled under 
38 C.F.R. § 4.30 to have the temporary total disability 
rating (which, after several extensions granted by the RO, 
was for six months from the first day of the month (November 
1994) following his October 11, 1994, VA orthopedic surgery 
on the third toe of his right foot) extended for another 15 
months (May 1, 1995, through July 31, 1996.)  The appellant's 
argument and his claim for further extension of the temporary 
total rating fail because they are based on a fundamental 
misunderstanding of the meaning of the word "convalescence" 
in 38 C.F.R. § 4.30.  

A convalescence rating contemplates the post-surgical need to 
recover from the impact of the surgery on the condition of 
one's body.  The appellant's VA medical treatment records do 
not show any post-operative complications, such as wound 
infection, having extended past or persisted past April 30, 
1995, the last day of the temporary total disability rating 
for convalescence granted in his case.  The fact that the 
appellant had after April 30, 1995, and currently has some 
symptomatology of the third toe of his right foot and that he 
may have had and may currently have some loss of function of 
the right foot attributable to his service-connected 
disability of the third toe of the right foot in no way shows 
a need for convalescence from the October 1994 VA surgery 
beyond April 30, 1995.  Disability compensation has been paid 
to the appellant by VA for every month since April 30, 1995, 
and continues to be paid for his service-connected disability 
of the third toe of the right foot, and the other claim on 
appeal at this time is the appellant's claim for a higher 
disability evaluation for that service-connected disability.  
There is competent medical evidence of record in this case 
showing medical findings of some current impairment due to 
the appellant's service-connected disability of the third toe 
of the right foot but there is no competent medical evidence 
of record showing that the appellant's convalescence from the 
October 1994 VA surgery was not completed by April 30, 1995.  
There is thus no reasonable basis in law or in fact to allow 
extension of the temporary total disability rating for 
surgery in October 1994 on the third toe of the right foot 
beyond April 30, 1995, and entitlement to that benefit is not 
established.  See 38 C.F.R. § 4.30 (2006). 

As the preponderance of the evidence is against the claim on 
appeal decided herein, the benefit of the doubt doctrine does 
not apply on that issue.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2005).  


ORDER

Entitlement to extension of a temporary total disability 
rating for surgery in October 1994 on the third toe of the 
right foot beyond April 30, 1995, is denied.


REMAND

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).

When a condition which is not listed in the rating schedule 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006).

The appellant's service-connected disability for which he is 
seeking a higher evaluation, post-operative residuals of a 
callus under the third metatarsal head of the right foot, 
with fusion of the metatarsal and with hammertoe, is rated as 
analogous to malunion of or non-union of tarsal or metatarsal 
bones, 38 C.F.R. § 4.71a, Diagnostic Code 5283 (2006), which 
provides a maximum schedular evaluation of 30 percent for 
such disability when it is severe.  

An evaluation higher than 30 percent, which is the disability 
rating in effect for the entire part of the appeal period in 
the case under consideration for this issue, is not available 
under any other diagnostic code of VA's rating schedule which 
pertains to the foot.  The appellant is not service-connected 
for acquired flatfoot, weak foot, acquired claw foot, 
unilateral Morton's disease, unilateral hallux valgus, or 
unilateral hallux rigidus of the right foot, so Diagnostic 
Codes 5276, 5277, 5278, 5279, 5280, and 5281 are not for 
application.  Diagnostic Code 5282, pertaining to hammer toe, 
provides a maximum schedular evaluation of 10 percent, and 
Diagnostic Code 5284, pertaining to other foot injuries, 
provides a maximum schedular evaluation of 30 percent, the 
same maximum rating as Diagnostic Code 5283.

The appellant has contended that he should be awarded an 
evaluation higher than 30 percent for post-operative 
residuals of a callus under the third metatarsal head of the 
right foot, with fusion of the metatarsal and with hammertoe, 
on an extraschedular basis.  

Ratings of service-connected disabilities shall be based as 
far as practicable upon the average impairment of earning 
capacity, with the additional proviso that the Secretary 
shall adjust the schedule of ratings from time to time in 
accordance with experience.  To accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Undersecretary for Benefits or the 
Director of the Compensation and Pension Service, upon field 
station submission, is authorized to approve, on the basis of 
the criteria set forth in this paragraph, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2006).

The Court has held that a remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The Board's October 2005 remand of this case contained a 
finding that, pursuant to 38 C.F.R. § 3.159(c)(4), the 
information and evidence of  record does not contain 
sufficient competent medical evidence to decide the claim on 
appeal for an evaluation in excess of 30 percent on an 
extraschedular basis for post-operative residuals of a callus 
under the third metatarsal head of the right foot, with 
fusion of the metatarsal and with hammertoe, and that a 
medical examination and medical opinion are necessary to 
decide that issue.  Specifically, the Board made a finding 
that the information and evidence of  record does not contain 
sufficient competent medical evidence to decide whether the 
appellant may be entitled to a rating higher than the 
currently assigned 30 percent evaluation for his disability 
of the third toe of the right foot by application of the 
provisions of 38 C.F.R. § 3.321(b)(1).  

The remand orders of the Board's October 2005 remand of the 
appellant's claim for a higher disability evaluation for his 
service-connected disability of the third toe of his right 
foot, for that reason, provided for a medical examination of 
the appellant's 

feet by a physician and a medical opinion by the examining 
physician "as to whether the findings [of the clinical 
examination of the veteran's right foot by the VA examiner] 
present an exceptional or unusual disability picture, and 
whether they would markedly interfere with employment."  
While this case was in remand status, a VA examination of the 
appellant's feet was conducted in January 2006 pursuant to 
the Board's remand of the matter in October 2005, but such 
examination was conducted not by a physician but rather by a 
nurse practitioner and in the report of the examination she 
performed in January 2006 the nurse practitioner did not 
answer the question posed in the Board's October 2005 remand 
orders as to whether the findings on examination with 
reference to the service-connected disability at issue 
present an exceptional or unusual disability picture and 
whether such disability would markedly interfere with the 
appellant's employment.  The holding in Stegall has thus not 
been complied with in this case with regard to the increased 
rating issue, and the case must be again remanded to the AMC 
to obtain the medical opinion which is needed to decide the 
claim on appeal.


Accordingly, the case is REMANDED to the AMC for the 
following action: 

1.  Arrange for the appellant to be 
scheduled for an examination by a 
physician with the appropriate training 
and expertise, either a doctor of 
podiatric medicine or a physician who is 
a specialist in orthopedics, to conduct a 
clinical examination of the appellant's 
feet and, after review of the pertinent 
medical records and other pertinent 
documents in the appellant's claims file, 
respond to the following questions: (1) 
Is the appellant's service-connected 
disability of post-operative residuals of 
a callus under the third metatarsal head 
of the right foot, with fusion of the 
metatarsal and with hammertoe, in some 
way exceptional or unusual? (2) If your 
answer to the first question was in the 
affirmative, in what way is that 
disability of the third toe of the 
appellant's right foot exceptional or 
unusual?  (3) If your answer to the first 
question was in the affirmative, would 
disability of the third toe of the 
appellant's right foot markedly interfere 
with his employment?  (4) If your answer 
to the third question was in the 
affirmative, please explain the medical 
basis for a conclusion that disability of 
the third toe of the appellant's right 
foot would markedly interfere with his 
employment, without regard to any other 
disorder or disease the appellant may 
have and without regard to any residuals 
of injuries to other parts of his body.


2.  Upon receipt and review of a report 
of a VA examination and medical opinion 
as ordered in the previous paragraph, re-
adjudicate the remanded claim based on a 
consideration of all of the evidence of 
record.  If the benefit sought on appeal 
is not granted, the appellant and his 
representative, if any,  should be 
provided with an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond thereto.  


Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


